DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment on the Drawings
The drawings of August 25, 2020 are hereby accepted as FORMAL.

Double-Patenting Rejection
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,754,025, hereinafter the patent. This is a statutory double patenting rejection.
Claim 1 is identical to claim 1 of the patent.
Claim 2 is identical to claim 2 of the patent.
Claim 3 is identical to claim 3 of the patent.
Claim 4 is identical to claim 4 of the patent.
Claim 5 is identical to claim 5 of the patent.
Claim 6 is identical to claim 6 of the patent.
Claim 7 is identical to claim 7 of the patent.
Claim 8 is identical to claim 8 of the patent.
Claim 9 is identical to claim 9 of the patent.
Claim 10 is identical to claim 10 of the patent.
Claim 11 is identical to claim 11 of the patent.
Claim 12 is identical to claim 12 of the patent.
Claim 13 is identical to claim 13 of the patent.
Claim 14 is identical to claim 14 of the patent.
Claim 15 is identical to claim 15 of the patent.
Claim 16 is identical to claim 16 of the patent.
Claim 17 is identical to claim 17 of the patent.
Claim 18 is identical to claim 18 of the patent.
Claim 19 is identical to claim 19 of the patent.
Claim 20 is identical to claim 20 of the patent.

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zeng (‘887) is of general interest for the disclosure relating to using a radar with a camera to track an object external to a vehicle.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648